Exhibit 10.1

2003 INCENTIVE AWARD PLAN

EMPLOYEE STOCK OPTION AGREEMENT

(Adopted Effective as of February 8, 2012)

THIS AGREEMENT, dated the Grant Date set forth on the Stock Option Grant Notice
(“Grant Notice”) (the terms of which are incorporated by reference and made a
part of this Agreement), is made by and between Gen-Probe Incorporated, a
Delaware corporation, hereinafter referred to as the “Company,” and the Employee
of the Company, or a Subsidiary of the Company, identified on the Grant Notice
and hereinafter referred to as “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Common Stock, par value $0.0001 per share; and

WHEREAS, the Company wishes to carry out The 2003 Incentive Award Plan of
Gen-Probe Incorporated (the “Plan”) (the terms of which are hereby incorporated
by reference and made a part of this Agreement); and

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant the Stock Option (the “Option”) provided for herein to the Optionee as
an inducement to enter into or remain in the service of the Company or its
Subsidiaries and as an incentive during such service, and has advised the
Company thereof and instructed the undersigned officer to issue said Option.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise.

1.2 Board. “Board” shall mean the Board of Directors of the Company.

1.3 Cause. “Cause” shall mean any of the following events: (i) any act of gross
or willful misconduct, fraud, misappropriation, dishonesty, embezzlement or
similar conduct on the part of Optionee; (ii) Optionee’s conviction of a felony
or any crime involving moral turpitude (which conviction, due to the passage of
time or otherwise, is not subject to further appeal); (iii) Optionee’s misuse or
abuse of alcohol, drugs or controlled substances and failure to seek and comply
with appropriate treatment;

 

1.



--------------------------------------------------------------------------------

(iv) willful and continued failure by Optionee to substantially perform his or
her duties with respect to Optionee’s employment with or service to the Company
(other than any failure resulting from disability or from termination by
Optionee for Good Reason) as determined by a majority of the Board after written
demand from the Board for substantial performance is delivered to Optionee, and
Optionee fails to resume substantial performance of his or her duties on a
continuous basis within thirty (30) days of such notice; (v) the death of
Optionee; or (vi) Optionee becoming disabled such that Optionee is not able to
perform his or her usual duties for the Company for a period in excess of six
(6) consecutive calendar months. Notwithstanding anything to the contrary above,
if Optionee is party to an employment or other agreement with the Company that
contains a different definition of “Cause,” such definition as set forth in
Optionee’s employment or other agreement with the Company shall control.

1.4 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

1.5 Committee. “Committee” shall mean the Compensation Committee of the Board,
or a subcommittee of the Board, appointed as provided in Section 9.1 of the
Plan.

1.6 Common Stock. “Common Stock” shall mean the Common Stock of the Company, par
value $0.0001 per share.

1.7 Company. “Company” shall mean Gen-Probe Incorporated, a Delaware
corporation.

1.8 Director. “Director” shall mean a member of the Board, whether such Director
is an Employee or an Independent Director (as defined in the Plan).

1.9 Employee. “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
Subsidiary.

1.10 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

1.11 Fair Market Value. “Fair Market Value” shall mean, as of any date, the
value of the Common Stock determined as follows:

(a) If the Common Stock is listed on any established stock exchange or a
national market system, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system (or the exchange or system with
the greatest volume of trading in the Common Stock) for such date, or if no bids
or sales were reported for such date, then the closing sales price (or the
closing bid, if no sales were reported) on the trading date immediately prior to
such date during which a bid or sale occurred, in each case, as reported by The
Nasdaq Stock Market or such other source as the Board deems reliable.

 

2.



--------------------------------------------------------------------------------

(b) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

1.12 Good Reason. “Good Reason” shall mean any of the following events that are
not consented to by Optionee: (i) a substantial and material diminution in
Optionee’s duties and responsibilities with respect to Optionee’s employment
with or service to the Company; (ii) the location of Optionee’s assignment on
behalf of the Company is moved to a location more than thirty (30) miles from
its present location; (iii) a reduction of more than ten percent (10%) in
Optionee’s base salary; (iv) the failure of the Company to obtain a satisfactory
agreement from any other successor to the Company to assume and agree to perform
this Agreement as applicable; or (v) a material breach by the Company of its
obligations under this Agreement after notice in writing from Optionee and a
reasonable opportunity for the Company to cure or substantially mitigate any
material adverse effect of such breach; provided that, in the case of
(i)-(v) above: (a) Optionee notified the Company of his or her intent to resign
for Good Reason within ninety (90) days of the initial existence of the
condition giving rise to Good Reason (a “Good Reason Condition”); (b) Optionee
provided the Company with a period of thirty (30) days during which it may
remedy the Good Reason Condition; (c) the Company did not remedy the Good Reason
Condition during such period; (d) Optionee terminated for Good Reason based on
the condition specified in the notice; and (e) such resignation occurs within
one year after the initial existence of such Good Reason Condition.
Notwithstanding anything to the contrary above, if Optionee is party to an
employment or other agreement with the Company that contains a different
definition of “Good Reason,” such definition as set forth in Optionee’s
employment or other agreement with the Company shall control.

1.13 Option. “Option” shall mean the Stock Option granted under this Agreement
and Article IV of the Plan.

1.14 Optionee. “Optionee” shall mean the Employee granted the Option under this
Agreement and the Plan.

1.15 Plan. “Plan” shall mean The 2003 Incentive Award Plan of Gen-Probe
Incorporated, as amended from time to time.

1.16 Retirement. “Retirement” shall mean the Optionee’s resignation after the
Optionee has attained age 60 and completed ten (10) or more years of employment
with the Company and the Subsidiaries.

1.17 Secretary. “Secretary” shall mean the Secretary of the Company.

1.18 Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

3.



--------------------------------------------------------------------------------

1.19 Subsidiary. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

1.20 Termination of Employment. “Termination of Employment” shall mean the time
when the employee-employer relationship between the Optionee and the Company or
any Subsidiary is terminated for any reason, with or without Cause, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability or Retirement; but excluding (a) a termination where there is a
simultaneous reemployment or continuing employment of the Optionee by the
Company or any Subsidiary or a parent corporation thereof (within the meaning of
Section 422 of the Code), (b) at the discretion of the Committee, a termination
which results in a temporary severance of the employee-employer relationship,
(c) at the discretion of the Committee, a termination which is followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee until the consultancy terminates and
(d) terminations of employment due to retirement which are followed by the
continuing service of the Holder as a Director of the Company, until such
service as a director terminates. The Committee, in its absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Employment, including, but not by way of limitation, the question of whether
a Termination of Employment resulted from a discharge for Cause, and all
questions of whether particular leaves of absence constitute Terminations of
Employment; provided, however, that, if this Option is designated as an
Incentive Stock Option, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section. Notwithstanding any other provision of
the Plan or this Agreement, the Company or any Subsidiary has an absolute and
unrestricted right to terminate the Optionee’s employment at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in writing.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Optionee’s agreement to remain in
the employ of the Company or its Subsidiaries and for other good and valuable
consideration, effective as of the Date of Grant set forth on the Grant Notice,
the Company irrevocably grants to the Optionee the option to purchase any part
or all of an aggregate of the number of shares of Common Stock set forth on the
Grant Notice, upon the terms and conditions set forth in this Agreement. The
Option shall be either an Incentive Stock Option or a Non-Qualified Stock
Option, as set forth on the Grant Notice.

 

4.



--------------------------------------------------------------------------------

2.2 Purchase Price. The purchase price of the shares of Common Stock subject to
the Option per share shall be as set forth on the Grant Notice, without
commission or other charge; provided, however, that if this Option is designated
as an Incentive Stock Option the price per share of the shares subject to the
Option shall not be less than the greater of (i) 100% of the Fair Market Value
of a share of Common Stock on the Date of Grant, or (ii) 110% of the Fair Market
Value of a share of Common Stock on the Date of Grant in the case of an Optionee
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
Subsidiary or parent corporation thereof (within the meaning of Section 422 of
the Code).

2.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Optionee at any time for any reason whatsoever, with or without
Cause.

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.3 and 5.11, the Option shall become exercisable in
such amounts and at such times as are set forth on the Grant Notice.

(b) No portion of the Option which has not become exercisable at Termination of
Employment shall thereafter become exercisable, except as may be otherwise
provided by the Committee.

3.2 Duration of Exercisability. The installments provided for in Section 3.1(a)
and the Grant Notice are cumulative. Each such installment which becomes
exercisable pursuant to Section 3.1 shall remain exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of seven (7) years from the Date of Grant; or

 

5.



--------------------------------------------------------------------------------

(b) If this Option is designated as an Incentive Stock Option and the Optionee
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code), the expiration of five
(5) years from the date the Option was granted; or

(c) The expiration of three (3) months following the date of the Optionee’s
Termination of Employment, unless such Termination of Employment occurs by
reason of the Optionee’s discharge for Cause, or by reason of the Optionee’s
death, Retirement or disability (within the meaning of Section 22(e)(3) of the
Code); or

(d) The expiration of one (1) day following the date of the Optionee’s
Termination of Employment by reason of the Optionee’s discharge for Cause; or

(e) The expiration of six (6) months following the date of the Optionee’s
Termination of Employment by reason of the Optionee’s death or disability
(within the meaning of Section 22(e)(3) of the Code); or

(f) The expiration of one (1) year following the date of the Optionee’s
Termination of Employment by reason of the Optionee’s Retirement.

3.4 Special Tax Consequences. The Optionee acknowledges that, to the extent that
the aggregate Fair Market Value of stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code), including the Option, are exercisable for the first
time by the Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company, any Subsidiary and any parent
corporation thereof (within the meaning of Section 422 of the Code)) exceeds
$100,000, the Option and such other options shall be treated as not qualifying
under Section 422 of the Code but rather shall be taxed as non-qualified stock
options. The Optionee further acknowledges that the rule set forth in the
preceding sentence shall be applied by taking options into account in the order
in which they were granted. For purposes of these rules, the Fair Market Value
of stock shall be determined as of the time the option with respect to such
stock is granted.

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Subject to Section 5.2, during the lifetime of
the Optionee, only the Optionee may exercise the Option or any portion thereof.
After the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the Optionee’s will or under the then applicable laws of descent
and distribution.

 

6.



--------------------------------------------------------------------------------

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than ten (10) shares and shall be for whole shares only.

4.3 Manner of Exercise. Except as otherwise provided herein, the Option, or any
exercisable portion thereof, may be exercised solely by delivery to the
Secretary or the Secretary’s office of all of the following prior to the time
when the Option or such portion thereof becomes unexercisable under Section 3.3:

(a) An Exercise Notice in writing signed by the Optionee or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Attachment III to the Grant Notice (or
such other form as is prescribed by the Committee); and

(b) (i) Full payment (in cash or by check) for the shares with respect to which
the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or

(ii) With the consent of the Committee, such payment may be made, in whole or in
part, through the delivery of shares of Common Stock which have been owned by
the Optionee for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; or

(iii) To the extent permitted under applicable laws, through the delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Common Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is then made to the Company upon
settlement of such sale; or

(iv) With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii); and

(c) A bona fide written representation and agreement, in such form as is
prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for the Optionee’s own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss,

 

7.



--------------------------------------------------------------------------------

damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above. The Committee may, in its absolute discretion, take
whatever additional actions it deems appropriate to ensure the observance and
performance of such representation and agreement and to effect compliance with
the Securities Act and any other federal or state securities laws or
regulations. Without limiting the generality of the foregoing, the Committee may
require an opinion of counsel acceptable to it to the effect that any subsequent
transfer of shares acquired on an Option exercise does not violate the
Securities Act, and may issue stop-transfer orders covering such shares. Share
certificates evidencing Common Stock issued on exercise of the Option shall bear
an appropriate legend referring to the provisions of this subsection (c) and the
agreements herein. The written representation and agreement referred to in the
first sentence of this subsection (c) shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Securities Act, and such registration is then effective in respect of such
shares; and

(d) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option. With the consent of the Committee, (i) shares of Common
Stock owned by the Optionee for at least six months duly endorsed for transfer
or (ii) shares of Common Stock issuable to the Optionee upon exercise of the
Option, having a Fair Market Value at the date of Option exercise equal to the
statutory minimum sums required to be withheld, may be used to make all or part
of such payment; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

(f) Notwithstanding anything to the contrary herein, if upon expiration of the
Option as set forth in Section 3.3 above, (i) any portion of the Option that is
then exercisable remains unexercised and (ii) as of such expiration date the
Fair Market Value is greater than the exercise price of the Option by at least
one percent (1%), then the unexercised Option or portion thereof shall be
automatically exercised as of the close of business on such expiration date. In
the event of such automatic exercise, payment for the Option shall be made
through the surrender of shares of Common Stock then issuable upon exercise of
the Option having a Fair Market Value on the date of Option exercise equal to
the aggregate exercise price of the Option or exercised portion thereof, in
accordance with Section 6.2 of the Plan, and any applicable tax withholding
shall be satisfied by the Company withholding shares of Common Stock otherwise
issuable under such Option (or allowing the return of shares of Common Stock)
having a Fair Market Value equal to the statutory minimum sums required to be
withheld, in accordance with Section 12.6 of the Plan.

4.4 Conditions to Issuance of Stock Certificates. The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been

 

8.



--------------------------------------------------------------------------------

reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of Common Stock purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Common Stock is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

4.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

4.6 Change in Control. In the event of a Change in Control, the treatment of
awards as set forth in Section 12.4 of the Plan shall not apply to the Option,
and instead, the following provisions shall apply:

(a) In the event of a Change in Control, the surviving entity or acquiring
entity (or the surviving or acquiring entity’s parent company) shall assume the
Option or shall substitute similar stock options or rights for the Option;
provided, however, and not withstanding anything to the contrary herein, if
within the period beginning upon the consummation of the Change in Control and
ending eighteen (18) months after a Change in Control, Optionee incurs a
Termination of Employment by the Company for reasons other than for Cause, or by
Optionee for Good Reason, any and all unvested Options granted hereunder will
automatically accelerate and become immediately exercisable.

(b) Notwithstanding the foregoing, to the extent the surviving entity (or
acquiring entity or parent company, as the case may be) refuses to assume the
Option or to substitute an equivalent stock option or right (as determined by
the Administrator in its

 

9.



--------------------------------------------------------------------------------

sole discretion), immediately prior to such Change in Control the Option shall
become fully vested and exercisable for all of the shares of Common Stock at the
time subject to the Option and may be exercised for any or all of those shares
as fully-vested shares of Common Stock.

ARTICLE V

OTHER PROVISIONS

5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement.

5.2 Option Not Transferable.

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution or, subject to the
consent of the Committee, pursuant to a “DRO” (as defined in the Plan), unless
and until the Option has been exercised, or the shares underlying such Option
have been issued, and all restrictions applicable to such shares have lapsed.
Neither the Option nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Optionee or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

(b) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof), unless it has been disposed of with the consent
of the Committee pursuant to a DRO. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the Option Agreement, be exercised by
the Optionee’s personal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

(c) Notwithstanding the foregoing provisions of this Section 5.2, if designated
as a Non-Qualified Stock Option, the Option may be transferred by the Optionee,
in writing and with prior written notice to the Committee, to any one or more
Permitted

 

10.



--------------------------------------------------------------------------------

Transferees (as defined below), subject to the following terms and conditions:
(i) the Option, as transferred to a Permitted Transferee, shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution; (ii) the Option, as transferred to a Permitted
Transferee, shall continue to be subject to all the terms and conditions of the
Option as applicable to the Optionee (other than the ability to further transfer
the Option); and (iii) the Optionee and the Permitted Transferee shall execute
any and all documents requested by the Committee, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws and (C) evidence the transfer. For purposes of
this subsection (c), “Permitted Transferee” shall mean, with respect to the
Optionee, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Optionee’s household (other than
a tenant or employee), a trust in which these persons (or the Optionee) control
the management of assets, and any other entity in which these persons (or the
Optionee) own more than fifty percent (50%) of the voting interests, or any
other transferee specifically approved by the Committee after taking into
account any state or federal tax or securities laws applicable to transferable
Non-Qualified Stock Options.

5.3 Lock-Up Period. The Optionee hereby agrees that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act, the Optionee shall not sell or otherwise
transfer any shares of Common Stock or other securities of the Company during
such period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company (which period shall not be longer than 180
days) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Securities Act.

5.4 Restrictive Legends and Stop-Transfer Orders.

(a) The share certificate or certificates evidencing the shares of Common Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

(b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Common Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

 

11.



--------------------------------------------------------------------------------

5.5 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature hereto. By a notice given
pursuant to this Section 5.6, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Optionee shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 5.6. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.8 Stockholder Approval. The Plan will be submitted for approval by the
Company’s stockholders within twelve (12) months after the date the Plan was
initially adopted by the Board. The Option may not be exercised to any extent by
anyone prior to the time when the Plan is approved by the stockholders, and if
such approval has not been obtained by the end of said twelve month period, the
Option shall thereupon be canceled and become null and void.

5.9 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any shares of stock acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Date of Grant with respect to such shares or (b) within one (1) year after
the transfer of such shares to him. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Optionee in such
disposition or other transfer.

5.10 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the State of California without regard to conflicts
of laws thereof.

5.11 Conformity to Securities Laws. The Optionee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities

 

12.



--------------------------------------------------------------------------------

and Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.12 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

5.13 Section 409A of the Code. It is intended that the terms of this Agreement
will not result in the imposition of any tax liability pursuant to Section 409A
of the Code. This Agreement shall be construed and interpreted consistent with
that intent.

 

13.



--------------------------------------------------------------------------------

GEN-PROBE INCORPORATED

STOCK OPTION GRANT NOTICE

(2003 Incentive Award Plan)

GEN-PROBE INCORPORATED (the “Company”), pursuant to its 2003 Incentive Award
Plan (the “2003 Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below. This option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement, the 2003 Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Number of Shares Subject to Option:                                
               shares    Exercise Price Per Share:    $                        
per share    Expiration Date:   

 

  

 

Type of Grant:    ¨  Incentive Stock Option    ¨  Nonstatutory Stock Option
Exercise Schedule:    x  Same as Vesting Schedule    Vesting Schedule:    One
fourth (1/4) of the Option Shares will vest one year after the Vesting
Commencement Date. The remainder of the Option Shares will vest monthly
thereafter over the following three (3) years at a rate of 1/48th of the shares
each month. Payment:   

By one or a combination of the following items (described in the Stock Option
Agreement):

 

By cash or check;

Pursuant to a Regulation T Program if the Shares are publicly traded; or

By surrender of shares of Common Stock then issuable upon exercise of the Option
(in the case of an automatic exercise pursuant to Section 4.3(f) of the Stock
Option Agreement).

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the 2003 Plan. Optionholder further acknowledges that as of the
Date of Grant, this Grant Notice, the Stock Option Agreement and the 2003 Plan
set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) options
previously granted and delivered to Optionholder under the 2003 Plan, and
(ii) the following agreements only:

 

OTHER AGREEMENTS:    x    None.    ¨    See Attached Sheet.

 

GEN-PROBE INCORPORATED     OPTIONHOLDER By:  

 

   

 

  Signature       Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Stock Option Agreement, 2003 Incentive Award Plan and Exercise
Notice



--------------------------------------------------------------------------------

Attachment I

Stock Option Agreement



--------------------------------------------------------------------------------

Attachment II

2003 Incentive Award Plan



--------------------------------------------------------------------------------

Attachment III

Form of Exercise Notice

Gen-Probe Incorporated

10210 Genetic Center Drive

San Diego, California 92121-4362

Attention: Corporate Secretary

 

  Re: Exercise of Stock Option

Ladies and Gentlemen:

1. Exercise of Option. The undersigned Optionee,                     , was
granted an option (the “Option”) to purchase shares of the Common Stock, par
value $0.0001 per share (“Common Stock”), of Gen-Probe Incorporated, a Delaware
corporation (the “Company”), effective as of                 , pursuant to the
Stock Option Agreement, dated                  (the “Option Agreement”). The
undersigned hereby elects to exercise the Option as follows:

 

(a) The undersigned hereby elects to exercise the Option as to             
shares of the Common Stock, in accordance with Section 3.1 of the Option
Agreement (the “Shares”).

 

(b) The date of this exercise is                  ,         .

2. Payment. The undersigned has enclosed herewith                  (representing
full payment for such Shares in accordance with Section 4.3 of the Option
Agreement). The undersigned authorizes payroll withholding and otherwise will
make adequate provision for the tax withholding obligations of the Company, if
any, with respect to such exercise.

3. Binding Effect. The undersigned agrees that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Option Agreement set forth therein, to all of which the undersigned hereby
expressly assents. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the
undersigned.

The undersigned understands that he or she is purchasing the Shares pursuant to
the terms of the Option Agreement, a copy of which the undersigned has received
and carefully read and understands.

 

 

 

Receipt of the above is hereby acknowledged

GEN-PROBE INCORPORATED,

a Delaware corporation

By:  

 

Title:  

 